TAYLOR, Justice,
dissenting, with whom MACY, Chief Justice, joins.
In August of 1986, the economic climate in Gillette, Wyoming was in the doldrums. New home construction was at a near standstill. In July of 1988, the Department of Housing and Urban Development (HUD) auctioned 104 houses at an average price of $15,400.00. Construction of new housing in the Rawhide Village Subdivision, approximately seven miles north of Gillette, had ceased in 1982. In the Horizon Subdivision, also seven miles north of Gillette, only seven houses had been constructed by 1983; three had been sold and four had been foreclosed.
It was during this precarious time in 1986 that Jack and Ada Tolar (Tolars) embarked upon their ill-fated venture, the establishment of a “Cent Saver” store adjacent to the Rawhide Village and Horizon Subdivisions. The store, during its entire history of operation, did not realize a single profitable month. The Tolars reported taxable losses of more than $96,000.00 over the ten months the store was in operation.
In February of 1987, methane gas was discovered seeping out of the soil near the southern boundary of the Rawhide Village Subdivision. On June 2, 1987, the Board of County Commissioners of Campbell County, Wyoming ordered all residents of both the Rawhide Village and Horizon Subdivisions to evacuate by July- 31, 1987. The *147order to evacuate was rescinded on July 28, 1987; however, the Tolars had already closed the “Cent Saver” store on June 25, 1987.
The Tolars eventually dismantled and sold the “Cent Saver” store for $30,000.00. The Tolars applied $21,585 to the United States Small Business Administration (SBA) loan of 175,600.00, received a full release of liability and retained the lot on which the store was located.
Finally, the Tolars failed in all their business ventures: a construction business; a carpet business; a gutter business; a ranch purchased in September of 1986 with a loan of $350,000.00; and, of course, the “Cent Saver” debacle. The Tolars predictably filed for bankruptcy in February of 1988.
The Tolars assert that: if their creditors could have held off and they could have operated the store for a few years, it could have been profitable; if they could have obtained a liquor license, the store could have become profitable; ¾/they could have built twenty-eight houses in the Horizon Subdivision, both the construction business and the store could have been profitable; and, if the gas leak had not resulted in an evacuation of the Rawhide Village and Horizon Subdivisions, the store could have been profitable. Amax Coal Company said it best in their appellate brief, “ ‘if wishes and buts, were candy and nuts, we’d all have a Merry Christmas!’ ” Now, perhaps, the net profit that has so long escaped the Tolars in business will be available to them from the courtroom at the expense of Amax Coal Company.
I would hold, as a matter of law, that the Tolars’ claims must fail for two reasons. First, the Tolars have not shown that Amax Coal Company had a duty to prevent naturally occurring methane gas from seeping to the surface. The majority admits no evidence was heard on this element of the causes of action. Second, summary judgment in favor of Amax Coal Company was appropriate because the Tolars have not established that Amax Coal Company’s operations were the proximate cause of the injuries their businesses sustained. Century Ready-Mix Co. v. Campbell County School Dist., 816 P.2d 795, 802 (Wyo.1991). The Tolars’ store did close during the period when an evacuation order had been issued by the county. However, when that order was rescinded, the Tolars did not reopen their store. The economic reality is that the store closed because it was unprofitable and their other businesses failed for the same reason. “Negligence and proximate cause are never presumed from the happening of an accident, and mere conjecture cannot form the basis of liability.” DeWald v. State, 719 P.2d 643, 652 (Wyo.1986). Amax Coal Company should not be held to be an insurer of the economic success of the Tolars’ enterprises.
Many of the factors cited by the majority are present here, lack of intelligent management, miscalculation, inefficiency, and economic downturn. However, I disagree that the closing was premature — it was inevitable. The district court correctly assessed that economic projections could not dispel economic reality. Sam Walton would have failed under these circumstances.
I respectfully dissent.